DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,135,527. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘527 application encompass substantially overlapping subject matter with the instant claims being less limited than the ‘527 claims and include obvious variations of features of dependent claims and therefore it would have been obvious to claim the instant variations to the skilled artisan.
Allowable Subject Matter
Claims 1-20 would be allowable if a timely-filed properly-executed Terminal Disclaimer were filed to overcome the obviousness-type double patenting rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1 and its dependents, the prior art does not teach or fairly suggest a vacuum source, comprising: a. a first chamber, wherein gas transport is permitted into and out of the first chamber; b. a second chamber, the second chamber containing a refrigerant; c. a flexible diaphragm separating the first chamber and the second chamber; and d. a heating element in the second chamber.
Regarding claim 3 and its dependents, the prior art does not teach or fairly suggest a distillation and desalination system, comprising: a. a refrigeration unit; b. a distillation unit comprising; i. a distillation chamber containing a saline liquid; and ii. a headspace above the saline liquid, the headspace comprising a gas, and c. a vacuum source positioned in the refrigeration unit, the vacuum source comprising; i. a first chamber defining a first chamber volume, wherein gas transport is permitted into and out of the first chamber and the first chamber is fluidically coupled to the headspace of the distillation unit; and ii. a second chamber defining a second chamber volume, wherein the first chamber and the second chamber are fluidically isolated.
Wang (US 6,010,599) is regarded as the closest relevant prior art, Wang discloses of a vacuum source (col 1 line 5: "This invention relates to vacuum distillation devices ..."; col 3 lines 35 -39: "FIG. 1b shows a detailed view of a standalone distillation unit which has an outer metal or plastic distiller vessel (42). the distiller vessel contains a vacuum generating device, made up of a connector tube (30), a heater element (32), and a vapor separator (34)"; see fig.1 b), comprising: a chamber (col 4 lines 36-41: ''The following method of creating a vacuum replaces the need for an expensive vacuum pump and is based on a simple heating device which operates as follows: Turn on heater element (32) to generate steam, while the water is continuously supplied to the heater cavity ... "; heater cavity is the chamber); a heating element within the chamber (col 3 lines 38-39: " ... vacuum generating device, made up of ... a heater element (32) ... "; col 4 line 42: "Turn on heater element (32) ... "; see fig. 1b); and refrigerant in the chamber (cot 4 lines 42-44: "The steam generated by the heater element (32) also heats the refrigerant vapor inside the refrigerant evaporator (24) to a superheated state"; see fig. 1b). However, Wang does not disclose that the vacuum source, comprising: a. a first chamber, wherein gas transport is permitted into and out of the first chamber; b. a second chamber, the second chamber containing a refrigerant; c. a flexible diaphragm separating the first chamber and the second chamber; and d. a heating element in the second chamber; nor a vacuum source positioned in the refrigeration unit, the vacuum source comprising; i. a first chamber defining a first chamber volume, wherein gas transport is permitted into and out of the first chamber and the first chamber is fluidically coupled to the headspace of the distillation unit; and ii. a second chamber defining a second chamber volume, wherein the first chamber and the second chamber are fluidically isolated.
Lloyd et al (WO 99/61125 A1) teaches a vacuum source (page 5 lines 9-14: " ... a distillation apparatus having a boiling chamber for the raw liquid to be distilled ... [a] vacuum means connected to the distillation apparatus to reduce the pressure in the distillation apparatus to enable distillation of the raw liquid at substantially ambient temperature ... ") comprising: a pump (page 5 lines 29-31: Preferably, the vacuum means includes: a raw liquid eductor operably connected to the boiling chamber to reduce the pressure therein ... "; an eductor is a pump); a heating source and refrigerant (page 11 lines 9-14: "When the pressure in the distillation chamber reaches, eg., 95kPa ... [r]efrigerant from compressor (21) flows through heating coils (3) in the partial vacuum in the boiling chamber (1), and the raw water in the boiling chamber (1) will boil at near ambient temperature"; page 20 lines 24-28: "By selectively directing refrigerant to the cooling coils in the distillate tank; and to the cooling coils in the raw water tank,  ensures that the efficiency of the respective pumps and eductors is maintained to maintain the respective vacuum in the boiling and condensing chambers of the distillation apparatus"). However, Lloyd does not disclose that the vacuum source, comprising: a. a first chamber, wherein gas transport is permitted into and out of the first chamber; b. a second chamber, the second chamber containing a refrigerant; c. a flexible diaphragm separating the first chamber and the second chamber; and d. a heating element in the second chamber; nor a vacuum source positioned in the refrigeration unit, the vacuum source comprising; i. a first chamber defining a first chamber volume, wherein gas transport is permitted into and out of the first chamber and the first chamber is fluidically coupled to the headspace of the distillation unit; and ii. a second chamber defining a second chamber volume, wherein the first chamber and the second chamber are fluidically isolated.
Saxe (US 3,604,822) teaches a vacuum source for use in a diaphragm pump (col 3 lines 19-26: "Briefly, the invention is embodied in a thermally actuated diaphragm pump in which a driving fluid is continuously boiled; the resulting vapor is applied to a main pump chamber to produce the pumping stroke of the pump diaphragm ... [t]he return stroke of the diaphragm is powered by a vacuum produced in the main pump chamber by ... "), comprising: a check valve, the check valve comprising an inlet and an outlet (col 3 lines 55-62: " ... a source of vacuum generated by the secondary cooling system 50 ... [t]he driving fluid is condensed in condenser 59 of secondary cooling system 50 and is delivered by conduit 43, check valve 17 ... "); a heat exchanger (col 3 lines 55-59: " ... a source of vacuum generated by the secondary cooling system 50, which comprises a condenser 59 and a closed circuit heat exchanger including coil 52"); and refrigerant (col 3 lines 55- 56: " ... a source of vacuum generated by the secondary cooling system 50 ... "; col 5 lines 26-38: "The cooling system is charged with a coolant such as Freon 12 ... the liquid coolant to be located in the condenser tube 58 and the vapor-state coolant in the heat exchanger coil 52 ... the hot vapor from the pump chamber is brought... into contact with the cool vanes 57 of the condenser. On contact with the vanes the vapor is condensed thereby creating a vacuum operating upon diaphragm 6 or diaphragm 20"). Saxe does not teach chambers that the vacuum source, comprising: a. a first chamber, wherein gas transport is permitted into and out of the first chamber; b. a second chamber, the second chamber containing a refrigerant; c. a flexible diaphragm separating the first chamber and the second chamber; and d. a heating element in the second chamber; nor a vacuum source positioned in the refrigeration unit, the vacuum source comprising; i. a first chamber defining a first chamber volume, wherein gas transport is permitted into and out of the first chamber and the first chamber is fluidically coupled to the headspace of the distillation unit; and ii. a second chamber defining a second chamber volume, wherein the first chamber and the second chamber are fluidically isolated.
Fong et al (US 8,201,402) teaches a compressed air energy storage system (see abstract: “compressed-air energy storage system according to embodiments of the present invention comprises a reversible mechanism to compress and expand air, one or more compressed air storage tanks, a control system, one or more heat exchangers, and, in certain embodiments of the invention, a motor-generator”), Fong teaches an embodiment wherein compressed air is maintained pressure via hydraulic chamber 21z having a flexible diaphragm 125 that separates hydraulic liquid 49z from air being compressed 22z (See Fig 8, Col. 22, lines 31-40: “A hydraulic cylinder device 21 with a diaphragm 125 is illustrated such that when air enters the cylinder chamber 22z, via valve 121z, during the expansion cycle, the diaphragm 125 is forced downwardly. Consequently, the hydraulic liquid 49z is urged or driven through valve 123z and through pipe 124z. Similarly, during compression, the hydraulic liquid 49z is driven through valve 123z and into the cylinder chamber 22z, deflecting the diaphragm 125 upwardly, compressing the air in the upper part of the chamber 22z, which then exits via valve 121z”) which would be capable of conveying a vacuum however Fong does not teach that the vacuum source, comprising: a. a first chamber, wherein gas transport is permitted into and out of the first chamber; b. a second chamber, the second chamber containing a refrigerant; c. a flexible diaphragm separating the first chamber and the second chamber; and d. a heating element in the second chamber; nor a vacuum source positioned in the refrigeration unit, the vacuum source comprising; i. a first chamber defining a first chamber volume, wherein gas transport is permitted into and out of the first chamber and the first chamber is fluidically coupled to the headspace of the distillation unit; and ii. a second chamber defining a second chamber volume, wherein the first chamber and the second chamber are fluidically isolated.
Zhu et al (US 2018/0345167 and US 10,661,194) teaches a system a method for vacuum desalination and distillation with integrated vacuum generation system (see abstract) Zhu fails to teach that the vacuum source, comprising: a. a first chamber, wherein gas transport is permitted into and out of the first chamber; b. a second chamber, the second chamber containing a refrigerant; c. a flexible diaphragm separating the first chamber and the second chamber; and d. a heating element in the second chamber; nor a vacuum source positioned in the refrigeration unit, the vacuum source comprising; i. a first chamber defining a first chamber volume, wherein gas transport is permitted into and out of the first chamber and the first chamber is fluidically coupled to the headspace of the distillation unit; and ii. a second chamber defining a second chamber volume, wherein the first chamber and the second chamber are fluidically isolated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772